Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Iris F. Allen petitions this court for a writ mandamus, alleging that the district court unduly delayed acting on her 28 U.S.C.A. § 2255 (West Supp.2013) motion to vacate. She seeks an order from this court directing the district court to act. Because the district court entered an order denying Allen’s § 2255 motion on August 28, 2013, we deny the mandamus petition as moot.* We grant Allen leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.


 Issues raised in Allen’s Addendum, filed after the August 28 decision, are more properly considered on direct appeal. We note that Allen's direct appeal, pending in this court as No. 13-7607, is not yet ripe for disposition.